Citation Nr: 1436108	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


REMAND

The Veteran served on active duty from June 1963 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the above claimed benefit.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claim was last remanded by the Board in April 2014 for a sufficient medical examination, inasmuch as prior examinations failed to properly consider lay evidence.  The Veteran's claim was returned to the Board with a negative supplemental statement of the case (SSOC) after the Veteran failed to report for his examination.  In a July 2014 informal hearing presentation, the Veteran's representative informed the Board that the Veteran states that he was unaware of the examination, and that he has no history of missing examinations for his claim.  The Veteran informed his representative that he is willing to attend another examination, and requests that he be afforded one.  Crucially, the file contains no record of correspondence to the Veteran notifying him of the date and time of his examination.  Overall, then, the Board will afford him another opportunity remand for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records concerning the Veteran's thoracolumbar spine disability, and associate them with the paper or virtual claims file.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2. Once the above development has been completed, provide the Veteran with a VA spine examination with a qualified physician to determine whether any current disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual claim files, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current thoracolumbar disabilities.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current thoracolumbar disability, to include degenerative disc disease, had onset in service or is otherwise related to a disease or injury in service, including the episodes of lumbar spine pain and treatment in 1964.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  Medical reasons for rejecting any part of the Veteran's history should be set forth in detail.

The examiner is also advised that the absence of evidence of treatment for a thoracolumbar spine disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



